FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 26, 2021

                                      No. 04-20-00343-CV

                        INTERNATIONAL INSTALLATION, LLC,
                                    Appellant

                                                v.

           MADERA MILLWORK, LTD, BOA Studio, LLC and Jason Holloway,
                              Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-07179
                           Honorable Renée Yanta, Judge Presiding


                                         ORDER

       Appellees’ brief was originally due on February 24, 2021. Appellees have been
granted one previous extension, until March 26, 2021. On March 26, 2021, appellees filed
a second motion requesting a thirty-day extension of time in which to file their brief. The motion
is unopposed.

       The motion is GRANTED and appellees’ brief is due no later than April 26, 2021.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court